DETAILED ACTION
	This action is responsive to 08/04/2022.
	Claims 1-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US Patent 10,984,723), hereinafter Zhou.
Regarding claim 17, Zhou discloses an organic light emitting display apparatus (see fig. 12), comprising: an organic light emitting display panel including a display area (display region 110-see fig. 12), including a transparent area (i.e., first display region 111-see fig. 12) and an opaque area (second display region 112-see fig. 12), and a non-display area (non-display region 120-see fig. 12); a digital gate driver supplying digital gate pulses to a plurality of transparent area gate lines provided in the transparent area (first scan drive circuits 51-see figs. 11 and 15-16); a digital data driver supplying digital data voltages to a plurality of transparent area data lines provided in the transparent area (integrated drive circuit 60 provides data signal Vdata to the first pixel circuit 10-see fig. 11 and [col. 18, ll. 11-16]); a gate driver sequentially supplying a gate pulse to a plurality of opaque area gate lines provided in the opaque area (second scan drive circuits for supplying scan signals to the second pixel circuits 20-see fig. 15 and [col. 20, ll. 54-67]); and a data driver supplying data voltages to a plurality of opaque area data lines provided in the opaque area (integrated drive circuit 60 is configured to transmit a data signal to the second pixel circuit 20 through the data signal line 41-see fig. 15 and [col. 21, ll. 15-17]).
Regarding claim 22, Zhou discloses wherein the transparent area is surrounded by the opaque area (see fig. 12-second display region 112 surrounds first display region 111).
Regarding claim 23, Zhou discloses wherein the plurality of transparent area gate lines are provided along a plurality of opaque area gate lines provided between the transparent area and the digital gate driver (see, for example, fig. 15, wherein, scanning signal lines 31 extend from the plurality of first scan drive circuits to connect to fist pixel circuits 10 in the first display region 110, and extend alongside second scanning signal lines 33 and third scanning signal lines 34 connected to the plurality of second scan drive circuits 53), and the plurality of opaque area gate lines extend, through a first opaque area provided at one side of the transparent area and the transparent area, from the gate driver to a second opaque area provided at the other side of the transparent area (as shown in fig. 15, the plurality of second and third scanning signal lines extending from the second scan drive circuits towards the first display region 111, extend through the second display region to connect to second pixels 20 disposed on the other side of the second display region).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 12, 18-19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Zhao et al. (US Patent 11,074,856), hereinafter Zhao.
Regarding claim 1, Zhou discloses an organic light emitting display apparatus (see fig. 12), comprising: an organic light emitting display panel including a display area (display region 110-see fig. 12), including a transparent area (i.e., first display region 111-see fig. 12) and an opaque area (second display region 112-see fig. 12), and a non-display area (non-display region 120-see fig. 12); a gate driver sequentially supplying a gate pulse to a plurality of gate lines included in the organic light emitting display panel (first scan drive circuits 51 and second scan drive circuits 53-see figs. 11 and 15-16); and an initialization unit transferring gate pulses and/or initialization control signals, output from the gate driver, to a plurality of transparent area gate lines (the first scan drive circuits 51 supply scan pulses to first display region 111 (see figs. 11 and 15), and are herein equated to the claimed initialization unit), wherein a camera photographing a region in a forward direction with respect to the organic light emitting display panel is provided in the transparent area of a rear surface of the organic light emitting display panel (the first display region 111 is a sensor setting region, for example, a camera may bet set in the sensor setting region 111-see [col. 19, ll. 54-57]), a first pixel driving circuit provided in the transparent area (first pixel circuits 10-see fig. 12), and a second pixel driving circuit provided in the opaque area (second pixel circuits 20).
Zhou further discloses in, for example, fig. 12 with description in [col. 19, ll. 19-57] that the first pixel circuits 10 in the sensor setting region (first display region 111) and the second pixel circuits 20 in the second display region, are provided such that coverage area of the second pixel circuit 20 is greater than the coverage area of the first pixel circuit, with the first pixel circuits 10 having a simpler structure.
However, Zhou does not appear to expressly disclose wherein the first pixel driving circuit comprises two transistors, and wherein the second pixel driving circuit comprises at least three transistors.
Zhao, in for example figs. 1-2 with description in, for example, [col. 8, ll. 64-col. 9, ll. 17], teaches first pixel driving circuits 102 configured for driving first display pixels 106 of a display transparent area 100c to emit light, wherein the first pixel driving circuits can adopt a 2T1C circuit, and second pixel driving circuits 103 configured for driving second display pixels 107 of a main display area 100 to emit light, wherein the second pixel driving circuits can adopt a 7T1C, and in other embodiments, a 4T1C or a 6T1C circuit.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Zhao with the invention of Zhou such that the first pixel circuits, having a smaller coverage area, adopt a 2T1C circuit structure, and the second pixel circuits, having a larger coverage area, adopt a circuit structure having three or more transistors, as taught by Zhao, thereby increasing an area of the display transparent area, improving light transmittance of the display transparent area, and improving photographing effect of the camera under the screen (see [col. 3, ll. 60-col. 4, ll. 3]).
Regarding claim 2, Zhao is further relied upon to teach wherein each of a plurality of first pixels provided in the transparent area comprises the first pixel driving circuit including the two transistors and a first organic light emitting diode connected to the first pixel driving circuit (see fig. 5A-each 2T1C pixel circuit includes two transistors (DTFT, STFT1) and an OLED), and each of a plurality of second pixels provided in the opaque area comprises the second pixel driving circuit including the at least three transistors and a second organic light emitting diode connected to the second pixel driving circuit (see fig. 6A).  
Regarding claim 7, Zhou discloses wherein the transparent area is surrounded by the opaque area (see fig. 12-second display region 112 surrounds first display region 111).
Regarding claim 8, Zhou discloses wherein the initialization unit comprises a plurality of first initialization drivers (first scan drive circuits 51-see fig. 15), and each of the plurality of first initialization drivers is provided in a boundary region between the transparent area and a first opaque area provided at one side of the transparent area and is connected to the plurality of transparent area gate lines (as shown in, for example, figs . 11 and 15, each of the first scan drive circuits 51 is connected to first pixel circuits 10 in a corresponding row. The first scan drive circuits 51 are disposed in the first and second non-display regions (121, 122) that correspond to left and right sides of the first display region 111).
Regarding claim 12, Zhou discloses wherein a density i.e., pixel per inch, of the plurality of first pixels of the transparent area is the same as a density of the plurality of second pixels of the opaque area (see [col. 17, ll. 19-25]).  
Regarding claim 18, Zhou discloses wherein a camera photographing a region in a forward direction with respect to the organic light emitting display panel is provided in the transparent area of a rear surface of the organic light emitting display panel (the first display region is used as a sensor setting region, … when a camera is set in the sensor setting region, more external light transmitted through the first display region can be acquired by the camera-see [col. 19, ll. 48-57]).
Zhou does not appear to expressly disclose a first pixel driving circuit provided in the transparent area comprises two transistors, and a second pixel driving circuit provided in the opaque area comprises at least three transistors.
Zhao is relied upon to teach a first pixel driving circuit provided in the transparent area comprises two transistors, and a second pixel driving circuit provided in the opaque area comprises at least three transistors (see figs. 1-2 with description in, for example, [col. 8, ll. 64-col. 9, ll. 17], which teach first pixel driving circuits 102 configured for driving first display pixels 106 of a display transparent area 100c to emit light, wherein the first pixel driving circuits can adopt a 2T1C circuit, and second pixel driving circuits 103 configured for driving second display pixels 107 of a main display area 100 to emit light, wherein the second pixel driving circuits can adopt a 7T1C, and in other embodiments, a 4T1C or a 6T1C circuit).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Zhao with the invention of Zhou such that the first pixel circuits, having a smaller coverage area, adopt a 2T1C circuit structure, and the second pixel circuits, having a larger coverage area, adopt a circuit structure having three or more transistors, as taught by Zhao, thereby increasing an area of the display transparent area, improving light transmittance of the display transparent area, and improving photographing effect of the camera under the screen (see [col. 3, ll. 60-col. 4, ll. 3]).
Regarding claim 19, Zhao is further relied upon to teach wherein each of a plurality of first pixels provided in the transparent area comprises the first pixel driving circuit including the two transistors and a first organic light emitting diode connected to the first pixel driving circuit (see fig. 5A-each 2T1C pixel circuit includes two transistors (DTFT, STFT1) and an OLED), and each of a plurality of second pixels provided in the opaque area comprises the second pixel driving circuit including the at least three transistors for performing internal compensation and a second organic light emitting diode connected to the second pixel driving circuit (see fig. 6A).  
Regarding claim 25, Zhou discloses wherein a density i.e., pixel per inch, of the plurality of first pixels of the transparent area is the same as a density of the plurality of second pixels of the opaque area (see [col. 17, ll. 19-25]).
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Zhao, and further in view of Lee et al. (US Pub. 2011/0069059), hereinafter Lee.
Regarding claim 5, Zhou in view of Zhao does not appear to expressly teach wherein the first pixel driving circuit comprises: a capacitor including a first terminal connected to a transfer line through which a reference voltage or a data voltage is transferred; a driving transistor including a first terminal connected to a first driving voltage line and a gate connected to a second terminal of the capacitor; and a first transistor including a first terminal connected to the gate of the driving transistor, a second terminal connected to a second terminal of the driving transistor, and a gate connected to the transparent area gate line.
Lee is relied upon to teach wherein the first pixel driving circuit comprises: a capacitor including a first terminal connected to a transfer line through which a reference voltage or a data voltage is transferred (see Lee et al. 2011/0069059-see, for example, fig. 2-first terminal of storage capacitor Cstg is connected reference voltage (Vref) and data signal (DATA)); a driving transistor including a first terminal connected to a first driving voltage line and a gate connected to a second terminal of the capacitor (driving transistor DTFT has one terminal connected to first driving voltage (VDD) and gate connected to a second terminal (N2) of Cstg-see fig. 2); and a first transistor including a first terminal connected to the gate of the driving transistor, a second terminal connected to a second terminal of the driving transistor, and a gate connected to the transparent area gate line (transistor T3-see fig. 2).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the inventions of Zhou and Zhao such that the first pixel circuits includes means for switchably supplying a data voltage and a reference voltage to each pixel, as taught by Lee, which constitutes combining prior art elements according to known methods to yield predictable results of using a common signal line to supply a data voltage and a reference voltage.
Regarding claim 13, Lee is further relied upon to teach wherein a first terminal of the capacitor is connected to a reference voltage control transistor and a data voltage control transistor (see fig. 2, wherein first terminal (N1) of the storage capacitor Cstg is connected to transistor T2 (reference voltage control transistor) and transistor T1 (data voltage control transistor)), a first terminal of the reference voltage control transistor is connected to a reference voltage supply line through which a reference voltage is supplied (i.e., one terminal of T2 is connected to reference voltage Vref-see fig. 2), a second terminal thereof is connected to the first terminal of the capacitor (i.e., another terminal of T2 is connected to node N1-see fig. 2), and a gate thereof is connected to an emission line through which an emission signal is supplied (i.e., gate of T2 is connected to emission control signal Em-see fig. 2), and a first terminal of the data voltage control transistor is connected to the first terminal of the capacitor (i.e., one terminal of T1 is connected to node N1-see fig. 2), a second terminal thereof is connected to the data driver (i.e., another terminal of T1 is connected to a data voltage line for supplying a data voltage (DATA)-see fig. 2 and [0038]), and a gate thereof is connected to a data control line through which a data control signal is supplied (i.e., gate of T1 is connected to a second scan pulse SRO-see fig. 2 and [0038]).
Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Zhao, and further in view of Liu (US Pub. 2020/0066809).
Regarding claim 6, Zhou in view of Zhao does not appear to expressly teach wherein the transparent area is provided from one end of the display area to the other end of the display area.
Liu is relied upon to teach wherein the transparent area is provided from one end of the display area to the other end of the display area (see, for example, fig. 2 and [0056]-[0057], which illustrates a transparent area (first display region 100), that extends from one end of a display screen to the other).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Liu with the inventions of Zhou and Zhao such that the transparent area extends from one end of the display area to another end of the display area, as taught by Liu, which constitutes combining prior art elements according to known methods (i.e., transparent area disposed in one end of the display or enclosed by the opaque area) to yield predictable results (i.e., a display with transparent component (or sensor) area).
Claims 10-11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Zhao, and further in view of Bae et al. (US Patent 10,854,690), hereinafter Bae.
Regarding claim 10, Zhou teaches cascaded second scan drive circuits configured to provide a second scanning signals and transmit the second scanning signals to the second pixel circuits 20 (see, for example, fig. 15 and [col. 20, ll. 54-67]).
However, Zhou in view of Zhao does not appear to expressly teach wherein the gate driver comprises: a first driver provided at one side of the transparent area in the non-display area; and a second driver provided at the other side of the transparent area in the non- display area, the initialization unit supplies the plurality of transparent area gate lines with a gate pulse supplied through the first opaque area from the first driver, and the second driver supplies a gate pulse to a second opaque area provided at the other side of the transparent area.
Bae, in for example, fig. 3 with description in [col. 6, ll. 38-49], teaches a first scan driving circuit 110, and a second scan driving circuit 120 disposed parallel to the first scan driving circuit 110 with a display area (DA) therebetween, wherein, some of main pixels (corresponding to a main or second display area) and some of auxiliary pixels (corresponding to an auxiliary or sensory area (SA)) arranged over the display area DA may be connected to the first scan driving circuit, and others may be connected to the second scan driving circuit.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Bae with the inventions of Zhou and Zhao, by having first and second scan driving circuits on both sides of the display area for supplying scan signals to the opaque and/or transparent area, as taught by Bae, which simply amounts to combining prior art elements according to known methods (i.e., using one or two scan driving circuits) to yield predictable results of providing scan signals to pixels in a display device.
Regarding claim 11, Zhou discloses wherein the initialization unit further comprises a plurality of second initialization drivers provided in a boundary region between the transparent area and the second opaque area and connected to the plurality of transparent area gate lines (as shown in, for example, figs . 11 and 15, each of the first scan drive circuits 51 is connected to first pixel circuits 10 in a corresponding row. The first scan drive circuits 51 are disposed in the first and second non-display regions (121, 122) that correspond to left and right sides of the first display region 111. Placing the plurality of first scan drive circuits 51 at specific location of the display simply amounts to routine, well-understood, conventional activity).  
Regarding claim 24, Bae is further relied upon to teach wherein the first pixel driving circuit comprises: a second transistor including a first terminal connected to the transparent area data line and a gate connected to the transparent area gate line (see, for example, fig. 4 with description in [col. 8, ll. 17-33], which illustrates a 2T1C pixel circuit (PC) that can be used as an auxiliary pixel (Pa) in a sensor area (SA-see fig. 2) of an OLED display, the pixel circuit having a transistor T2 (herein claimed second transistor) with one terminal connected to a data line Dm, and a gate terminal connected to a scan line SL); a driving transistor including a first terminal connected to a first driving voltage line (i.e., first terminal of driving transistor T1 (driving transistor) is connected to ELVDD-see fig. 4), a gate connected to a second terminal of the second transistor (i.e., gate of T1 is connected to a second terminal of T2-see fig. 4), and a second terminal connected to the first organic light emitting diode (i.e., a second terminal of T1 is connected to OLED-see fig. 4); and a second capacitor including a first terminal connected to the gate of the driving transistor and a second terminal connected to the first terminal of the driving transistor (i.e., storage capacitor Cst-see fig. 4).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the pixel circuit of Bae with the inventions of Zhou and Zhao, as a simple substitution of one known element for another to obtain predictable results (i.e., an OLED display area with a 2T1C pixel circuit).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Kuo et al. (US Patent 10,707,281).
Regarding claim 20, Zhou does not appear to expressly disclose wherein the plurality of transparent area data lines are not connected to the plurality of opaque area data lines.
Kuo is relied upon to teach wherein the plurality of transparent area data lines are not connected to the plurality of opaque area data lines (see Kuo et al. 10,707,281 B2-see, for example, figs. 1A-1D, which illustrate a display device having a first display region DR1 (transparent region) and a second display region DR2 (opaque region), wherein a component (e.g., a camera) is disposed below the first display region DR1 (fig. 1B), wherein, first-group first signal lines connect first active elements T1 (disposed in the first display region DR1) to a data driving circuit 120, and second-group first signal lines FSL2 connect active elements T2 in the second display region DR1 to the data driving circuit 120-see [col. 3, ll. 36-45] and [col. 4, ll. 51-58]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings Kuo with the invention of Zhou such that separate data lines a provided for the transparent area and the opaque area, as taught by Kuo, therefore, the first pixels (P1) and the second pixels (P2) are independently driven by first and second driving chips, respectively, to display an image correspondingly (see [col. 11, ll. 44-47]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Liu.
Regarding claim 21, regarding claim 21, Zhou does not appear to expressly disclose wherein the transparent area is provided from one end of the display area to the other end of the display area.
Liu is relied upon to teach wherein the transparent area is provided from one end of the display area to the other end of the display area (see, for example, fig. 2 and [0056]-[0057], which illustrates a transparent area (first display region 100), that extends from one end of a display screen to the other).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Liu with the invention of Zhou such that the transparent area extends from one end of the display area to another end of the display area, as taught by Liu, which constitutes combining prior art elements according to known methods (i.e., transparent area disposed in one end of the display or enclosed by the opaque area) to yield predictable results (i.e., a display with transparent component (or sensor) area).
Allowable Subject Matter
Claims 3-4, 9, and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claims 3-4, 9 and 15-16 are not taught or suggested by the references of record. With regards to claim 14, the references of record fail to teach or suggest “wherein a data extension line provided between the second terminal of the reference voltage control transistor and the first terminal of the data voltage control transistor is connected to a plurality of transfer lines which are connected to a plurality of first pixels provided along the data extension line, and a data line provided between the data voltage control transistor and the data driver is connected to a plurality of opaque area gate lines which are connected to a plurality of second pixels provided along the data line.”
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. Applicant argued (see Applicant remarks, pg. 12-13) that reference “Zhou does not qualify as prior art because the effective filing date of Zhou (January 2, 2020) is later than the effective filing date of the present application (December 24, 2019). Therefore, Zhou cannot be used as a prior art reference under 35 U.S.C. 103 OR 35 U.S.C. 102(a)(2)”.
The Examiner respectfully disagrees for at least the following reasons: The foreign priority claim to KR-10-2019-173675 has not been perfected, and therefore 12/24/2019 cannot be considered as the effective filing date of the instant application. The effective filing date of Zhou (01/02/2020) is earlier than the US filing date of the instant application (12/15/2020), which is the effective filing date of the instant application absent perfection of the foreign priority claim. Therefore, Zhou qualifies as prior art reference for the instant application.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627